Mr. Justice Niehaus delivered the opinion of the court. 2. Automobiles and gabages, § 3*—when declaration in action for personal injuries against owner of automobile colliding with buggy is sufficient. A count in a declaration alleging that defendant at a certain time was running and operating his automobile along two certain public highways in a city, and that it was then and there his duty to use due and reasonable care in driving same and to so operate it as to comply with’the general usage and customs in vogue in the city of keeping and driving it to the right of the center of the highway and to pass all conveyances he should meet by turning to the right and by leaving space enough between his machine and the left side of any streets on which he was then driving to permit other vehicles meeting him to turn to the right in passing his automobile, and to so operate it as to use reasonable care to prevent it from coming into contact with or running into any other conveyance on the highway, yet the defendant not regarding his duty in that behalf so negligently, carelessly and improperly operated his automobile upon said highways and in going around said corner that there was not room for any vehicle meeting-his automobile to pass by turning to the right between it and the northeast corner of the intersection of said two highways, and carelessly, negligently and improperly drove his automobile into the horse and buggy in which plaintiff was then and there riding, etc., "and so near to the northeast corner of the highways as to crowd the horse and buggy off from the northeast part of one highway onto the northeast corner of the intersection, etc., and into the horse, whereby it became frightened and ran away, upsetting the buggy and throwing plaintiff out, injuring her, etc., while she was in the exercise of due care, etc., held good on demurrer. ,